DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2017/0369323. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 3/12/2021 has been received and will be entered.
Claim(s) 1-6, 8-14, 17-20, and 22-28 is/are pending.
Claim(s) 1, 4, 6, 8, 9, 10, 11, 12, 13, 14, 17, 18, 22, 23, 24, 25, and 28 is/are currently amended.
Claim(s) 7, 15, 16, and 21 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
9/29/2020 (6 pages)
10/29/2020 (4 pages)
10/29/2020 (4 pages)
11/25/2020 (4 pages)
11/25/2020 (4 pages)
1/14/2021 (4 pages)
1/14/2021 (4 pages)
2/27/2021 (5 pages)
3/31/2021 (4 pages)
3/31/2021 (4 pages)
4/29/2021 (4 pages)
4/29/2021 (4 pages),
with the exception of the 9/29/2020 IDS (which appears to have crossed in the mailroom), were filed after the mailing date of the Non-Final Office Action on 10/1/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim(s) 1-6, 8-15, 17-20, and 22-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, as understood, the Remarks rely on amendments. (Remarks of 3/12/2021 at 7). As the amendments now specify a first and second solution, providing consonance with the disclosure, the rejection is WITHDRAWN.

Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1, 2, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, and 27 under 35 U.S.C. 103 as being unpatentable over Kang, et al., Hidden Second Oxidation Step of Hummers Method, Chem. Mater. 2016; 28: 756-764 (hereinafter “Kang at __”) with Supporting Information, pp. S1-S17 (“Kang SI at __”) (published December 31, 2015), the rejection is obviated by amendment and is accordingly WITHDRAWN.  
II. With respect to the rejection of Claim(s) 28, 20, 22, 23, 24, 25, and 26 under 35 U.S.C. 103 as being unpatentable over Kang, et al., Hidden Second Oxidation Step of Hummers Method, Chem. Mater. 2016; 28: 756-764 (hereinafter “Kang at __”) with Supporting Information, pp. S1-S17 (“Kang SI at __”) (published December 31, 2015) in view of: (i) Fernandez-Merino, et al., Vitamin C Is an Ideal Substitute for Hydrazine in the Reduction of Graphene Oxide Suspensions, J. Phys. Chem. C. 2010; 114: 6426-6432 (hereinafter “FM at __”), the rejection is obviated by amendment and is accordingly WITHDRAWN.  
III. With respect to the rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Kang, et al., Hidden Second Oxidation Step of Hummers Method, Chem. Mater. 2016; 28: 756-764 (hereinafter “Kang at __”) with Supporting Information, pp. S1-S17 (“Kang SI at __”) (published December 31, 2015) in view of: (i)Sulfuric Acid – Density, accessed online at https://www.engineeringtoolbox.com/indsulfuric-acid-density-d_2163.html on 10 April 2020, to show a state of fact (hereinafter “Density at __”), the rejection is obviated by amendment and is accordingly WITHDRAWN.  



Allowable Subject Matter
I. Claims 1-6, 8-14, 17-20, and 22-28 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. As understood, Kang teaches two different oxidizing steps with separate oxidizing agents: (1) pre-oxidation with K2S2O8 and P4O10 (Kang at S1), and (2) Hummers oxidation with KMnO4. (Kang at S2). Between pre-oxidation and Hummers, the graphite oxide was filtered and dried. Therefore the addition of the KMnO4 cannot be construed as adding a second oxidizing agent to the second solution. 
While Kang refers to two steps of oxidation in the Hummers protocol, as understood, only one oxidizing agent (KMnO4) was added. (Kang at S2). Kang does teach adding hydrogen peroxide, which is one of the disclosed oxidizing agent (S. 7: [0038]), after the Hummer’s protocol. Id.  However, on reconsideration, Kang apparently employs hydrogen peroxide as a reducing agent. (Kang at S2) (“After the step II oxidation, one third of the mixture was transferred to an ice bath and mixed with 5 mL of H2O2; the mixture turned bright yellow. This mixture in which all oxidants are neutralized was separated by using ultra-centrifugation at 13,000 rpm.”). As understood, hydrogen can act as both oxidizing and reducing agents. Here, as Applicants point out, it is employed as a reducing agent, versus an oxidizing agent as claimed (e.g. Claim 19).
Thus, while all of the Hummer’s variations are similar, the claims are slightly different. And, as Kang points out, much of the prior art varies the reaction conditions “without a solid justification.” (Kang at 756). As such, it is unlikely that any rejection over Kang would be affirmed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736